Citation Nr: 0008237	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-01 590A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
laryngeal nerve condition.

2.  Entitlement to service connection for diabetes mellitus 
secondary to service-connected residuals of sub-
thyroidectomy.

3.  Entitlement to compensation for residuals of exposure to 
radiation secondary to service-connected sub-total 
thyroidectomy, exophthalmos, mild.

4.  Entitlement to an increased rating for service-connected 
sub-total thyroidectomy, exophthalmos, mild, currently 
evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a laryngeal nerve 
condition.  The RO also denied a claim of entitlement to 
service connection for diabetes mellitus, and residuals of 
exposure to radiation.  Finally, the RO denied the veteran's 
claim of entitlement to an increased rating for service-
connected sub-total thyroidectomy, exophthalmos, mild, 
evaluated as 10 percent disabling.
The veteran was represented by Disabled American Veterans 
during the course of this appeal but he revoked his 
representative's authority to act after the case had been 
certified to the Board.  (See Travel Board hearing 
transcript, Page 2.)  38 C.F.R. § 20.607 (1999). 

The claim of entitlement to an increased rating for service-
connected sub-total thyroidectomy, exophthalmos, mild, is the 
subject of the REMAND portion of this decision.


FINDINGS OF FACT

 1.  An unappealed RO decision in June 1992 denied the 
veteran's claim of service connection for laryngeal nerve 
damage.
2.  The evidence received since the RO's June 1992 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The claims file does not contain competent evidence 
showing that the veteran has residuals of radiation exposure.  

4.  The claims file does not contain competent evidence 
showing a nexus between  diabetes mellitus and service or a 
service-connected sub-total thyroidectomy, to include 
treatment for the thyroid disorder.


CONCLUSIONS OF LAW

1.  The RO's June 1992 decision, denying a claim of 
entitlement to service connection for laryngeal nerve damage, 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
RO's June 1992 decision denying the appellant's claim for 
laryngeal nerve damage, and the claim for service connection 
for a laryngeal nerve condition is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for residuals of radiation exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In September 1991, the veteran raised the issue of 
entitlement to service connection for laryngeal nerve damage.  
In a June 1992 decision, the RO denied the claim.  Although a 
timely Notice of Disagreement was received in September 1992, 
and a Statement of the Case was issued that same month, a 
timely substantive appeal was not received, and the RO's 
denial became final.  38 U.S.C.A. § 7105(c).  

However, a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

In September 1996, the veteran filed an application to reopen 
his claim, requesting service connection for a laryngeal 
nerve condition.  In January 1997, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim.  The veteran has appealed.  

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for a laryngeal nerve condition.  When a claimant seeks to 
reopen a claim based upon additional evidence, VA must 
perform a three-step analysis.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  First, VA must determine whether 
the evidence is new and material under 38 C.F.R. § 3.156(a).  
Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins  analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A.  
§ 5107(b) has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's June 1992 decision.

In this case, the evidence of record at the time of the RO's 
June 1992 decision included the post-service medical records 
which were remarkable for a VA hospital report, dated in July 
1954, which showed that the veteran was treated for diffuse 
toxic goiter.  A VA hospital report, dated in July 1955, 
showed that he underwent a sub-total thyroidectomy.  Based on 
this evidence, the RO granted service connection for a 
thyroid condition in September 1955, after it determined that 
the veteran had demonstrated that a hyperthyroid condition 
was manifest to a compensable degree within one year of 
separation from service.  This disability is currently 
characterized as "sub-total thyroidectomy, exophthalmos, 
mild."  VA outpatient treatment and hospital reports, dated 
subsequent to 1955 showed that the veteran began replacement 
therapy in 1975, and generally show that he has been 
euthyroid.  Of particular note, a VA examination report, 
dated in April 1979, contains diagnoses of anxiety neurosis, 
and chronic cough probably secondary to marked 
"nervousness."  A VA examination report, dated in February 
1981, shows that the findings included the notation, 
"[R]ecurrent laryngeal nerves were intact bilaterally.  
Right superior laryngeal nerve may not be functional, causing 
loss of high frequencies in voice.  No therapy indicated."  
A letter from a VA physician, dated in March 1992, shows that 
the physician stated that the veteran's voice was deep but 
not hoarse, and that the cause of this may be scar tissue 
around the recurrent laryngeal nerve, or hypothyroidism.  An 
ENT (ear, nose and throat) evaluation was suggested.  A VA 
ENT examination report, dated in March 1992, contained an 
impression of no significant laryngeal abnormality, and 
recurrent cough, etiology obscure.  

In June 1992, the RO denied the veteran's claim.  A review of 
the RO's June 1992 decision reveals that the RO determined 
that there was no competent medical evidence of a laryngeal 
nerve damage.    

Evidence received since the RO's June 1992 decision includes 
a VA examination report, dated in October 1996, VA medication 
records, dated in 1999, a VA outpatient treatment record, 
dated in February 2000, photocopied pages from a book, and 
written statements and testimony from the veteran.  This 
evidence was not of record at the time of the RO's June 1992 
decision, is not cumulative, and is "new" within the 
meaning of Elkins, supra.  

However, the Board finds that new and material evidence has 
not been received to reopen a claim for service connection 
for laryngeal nerve condition, and that the RO's June 1992 
denial of the claim remains final.  In general, the Board 
notes that much of this evidence is related to treatment for 
nonservice-connected conditions, to include hypertension and 
angina.  The relevant evidence shows that the veteran has 
received ongoing medication for his thyroid condition.  Of 
particular note, none of the submitted evidence contains 
competent medical evidence showing that the veteran had a 
laryngeal nerve condition that is related to his thyroid 
surgery, or to his service-connected thyroid condition.  In 
summary, the materials submitted to reopen the claim 
individually or in combination with previously assembled 
evidence are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge, supra.  Therefore, the Board finds that new 
and material evidence has not been received to reopen a claim 
for service connection for a laryngeal nerve condition.  As 
such, the RO's June 1992 denial of the claim remains final.  
38 U.S.C.A. § 7105(c).

The only other pertinent evidence received since the RO's 
June 1992 denial of the claim consists of written and oral 
testimony from the veteran, and a letter from the mayor of 
Harvey, Illinois, dated in June 1978, to the effect that the 
veteran is a good worker (the mayor's letter is irrelevant to 
the issue on appeal, and will not be discussed further).  A 
review of the veteran's statements shows that it is 
essentially argued that he developed a laryngeal condition as 
a result of his sub-total thyroidectomy.  However, this 
assertion was within the scope of arguments which were of 
record at the time of the RO's June 1992 decision.  In 
addition, the veteran, as a layperson, is not competent to 
give a medical opinion as to a diagnosis or causation.  
Therefore, as the veteran has not submitted competent medical 
evidence showing that he has a laryngeal nerve condition that 
is related to his service-connected sub-total thyroidectomy, 
exophthalmos, mild, these statements are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the Statement of the Case 
and Supplemental Statement of the Case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  

The veteran has testified that VA physicians have told him 
that he has a laryngeal nerve condition that is related to 
his sub-total thyroidectomy, exophthalmos, mild.  The claims 
file does not currently contain such a statement.  However, 
since VA has a duty to advise the veteran of evidence 
necessary to well ground or reopen his claim, he is informed 
that should he obtain medical evidence in support of this 
argument, it may be sufficient to reopen and well ground his 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995), 
and McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).  Such 
evidence should be submitted to the RO.  



II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  In 
addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have incurred during service if 
it becomes disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under current case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (1999).  Martin v. 
Derwinski, 1 Vet. App. 411 (1991) (applying well-grounded 
requirement to claims based on secondary service connection 
under 38 C.F.R. § 3.310(a)).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is either caused or aggravated by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

The initial question with respect to the veteran's claims is 
whether the claims are well grounded.  In this regard, the 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  That is, the claims must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, a veteran must demonstrate a medical 
diagnosis of a current disability; medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps v. Gober, 126 F.3d 
1464 (1997). 

The Board initially notes that it is unclear as to exactly 
what "residuals of radiation" the veteran is claiming, and 
that notwithstanding previous final decisions for a number of 
disabilities, the Board has construed this claim broadly to 
consider any residuals of radiation indicated by the medical 
evidence.  In addition, the veteran does not argue, and the 
evidence does not show, that he developed diabetes mellitus, 
that he was exposed to radiation, or that he developed 
residuals of radiation exposure, during service.  In this 
regard, the veteran's service medical records are entirely 
silent as to complaints, treatment or a diagnosis involving 
diabetes mellitus or residuals of radiation exposure.  A 
review of the veteran's written statements and the 
transcripts of testimony from his hearings, held in March and 
November of 1998, and December 1999, shows that the veteran 
contends that he has diabetes mellitus and residuals of 
radiation exposure secondary to his service-connected sub-
total thyroidectomy, exophthalmos, mild.  Specifically, he 
argues that he has diabetes mellitus as a result of 
medications he has been taking for his service-connected sub-
total thyroidectomy, exophthalmos, mild.  He also argues that 
he has residuals of radiation exposure secondary to VA 
radiation treatment for his sub-total thyroidectomy, 
exophthalmos, mild.  

The post-service medical evidence shows that the veteran was 
noted to be obese in a VA examination report, dated in August 
1970, and that he was diagnosed with diabetes mellitus in a 
VA examination report, dated in May 1980.  A VA examination 
report, dated in October 1996, shows that the diagnoses 
included non-insulin dependent diabetes mellitus, 
intermediate control.  The examiner noted that Synthroid or 
thyroxine were not know to cause diabetes.  

The Board must conclude that the veteran's claims for service 
connection for diabetes mellitus and residuals of radiation 
exposure are not well grounded.  Initially, the Board notes 
that under 38 U.S.C.A. § 1110, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
although the veteran has argued that he has residuals of 
radiation exposure, the claims file does not show that he was 
in fact exposed to radiation during treatment for his 
service-connected sub-total thyroidectomy, exophthalmos, 
mild.  However, even assuming arguendo that he was exposed to 
the claimed radiation treatment by VA for his thyroid 
condition, he has not submitted a diagnosis of residuals of 
radiation exposure, and there is no other medical evidence in 
the claims file showing that he currently has residuals of 
radiation exposure.  Thus, residuals of radiation exposure 
have not been shown.  As such, this claim is not well 
grounded and must be denied.  

With regard to the claim for diabetes mellitus, there is no 
evidence of diabetes mellitus within a year of separation 
from service to render the claim well grounded under 
38 C.F.R. §§ 3.307, 3.309.  Finally, the claims file does not 
contain competent credible evidence of a link or nexus 
between diabetes mellitus and his service, nor any nexus 
between diabetes mellitus and any service-connected 
disability, to include his service-connected sub-total 
thyroidectomy, exophthalmos, mild.  

Without such a nexus, the claim of entitlement to service 
connection for diabetes mellitus is not well grounded, to 
include on a direct basis, as secondary to a service-
connected disability, or as aggravated by a service-connected 
disability.  Accordingly, the claim for diabetes mellitus 
must be denied.  See 38 C.F.R. §§ 3.303, 3.306, 3.310; Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Martin, Allen, supra.

The Board has considered the veteran's assertions to the 
effect that he has diabetes mellitus and residuals of 
radiation exposure as a result of his service-connected sub-
total thyroidectomy, exophthalmos, mild.  However, the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion as to a diagnosis, or as 
to the etiology of the claimed disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments do 
not provide a factual predicate upon which service connection 
may be granted.  

Finally, the Board notes that the veteran has submitted 
photocopies of pages from an otherwise unidentified book by 
"Dr. James Long" for the proposition that one or more of 
the medications he takes for his service-connected sub-total 
thyroidectomy, exophthalmos, mild, has caused his diabetes.  
However, the Board  finds that the cited material is general 
in nature and that it does not reasonably approximate the 
clinical findings in the veteran's case.  Relevant factors 
which are not discussed in these pages include, but are not 
necessarily limited to, the veteran's age and long history of 
obesity.  Therefore this evidence does not provide medical 
evidence demonstrating a causal relationship between this 
veteran's service-connected sub-total thyroidectomy, 
exophthalmos, mild and the claimed diabetes mellitus, and it 
does not serve to render the claim well grounded.  See Sacks 
v. West, 11 Vet. App. 314 (1998) (journal or treatise 
evidence insufficient to establish a well grounded claim 
where, standing alone, it does not discuss generic 
relationships with a "degree of certainty" such that, under 
the facts of a specific case, there is at least a plausible 
causality based upon objective facts rather than on 
unsubstantiated medical opinion).  Accordingly, the veteran's 
claims for service connection for diabetes mellitus, and 
residuals of radiation exposure, must be denied as not well-
grounded.


ORDER

New and material evidence has not been received in connection 
with the veteran's claim of entitlement to service connection 
for a laryngeal nerve condition, and his claim for this 
benefit is not reopened.

Service connection for diabetes mellitus is denied

Service connection for residuals of radiation exposure is 
denied.


REMAND

In September 1955, the RO granted service connection and a 10 
percent rating for toxic diffuse goiter with hypothyroidism.  
This disability was subsequently characterized as sub-total 
thyroidectomy, exophthalmos, mild.  A review of the veteran's 
written statements, and the transcripts from his hearings, 
held in March and November of 1998, and December 1999, shows 
that the veteran asserts that his current symptoms from his 
sub-total thyroidectomy, exophthalmos, mild, include fatigue, 
mental sluggishness and constipation.  He states that he has 
been constipated for the last 15 years, and that he takes 
Docusate for control of this symptom.   

The medical evidence includes a VA examination report, dated 
in October 1996.  This report shows that the veteran reported 
that he was taking 0.15 milligrams (mg.) of thyroxine a day, 
and that he was currently euthyroid.  The examiner indicated 
that the veteran took 10 mg. of Enalapril a day, and that 
there was no history of hyperparathyroidism.  On examination, 
the veteran was obese.  Reports from thyroid studies show T3, 
T4 and free thyroxine index values within range, and a TSH 
(thyroid stimulating hormone) value well above the euthyroid 
adult range.  The diagnoses included history of 
hyperthyroidism, and probable Graves' disease.  
 
VA medication records show that in 1999, the veteran had a 
prescription for levothyroxine NA (Synthroid) 0.15 mg., one 
tablet to be taken daily, and Docusate, 100 mg., one or two 
per day as needed.

A VA outpatient treatment report, dated in February 2000, 
shows that the physician indicated that the veteran's 
Synthroid dosage was being increased.

In this case, the Board notes that the most recent VA 
examination report is over three years old, and the VA 
outpatient treatment report dated in February 2000 indicates 
that the veteran's Synthroid dosage is to be increased, such 
that there is evidence that the veteran's service-connected 
sub-total thyroidectomy, exophthalmos, mild, may have 
increased in severity.  VA has a duty to assist the veteran 
in the development of facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  On remand, the veteran should be afforded another VA 
examination.

In addition, the Board notes that the February 2000 VA 
outpatient treatment report was received at the Board in 
March 2000.  This evidence is new and pertinent to the 
veteran's claim.  However, the veteran did not submit a 
written waiver of initial RO consideration of the new 
evidence.  As it appears that evidence received at the Board 
in March 2000 is pertinent to the increased rating issue in 
appellate status, the Board is required to take action 
pursuant to 38 C.F.R. § 20.1304(c) (1999) to ensure 
preliminary consideration by the RO.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact the veteran and 
ask him whether he has received any 
recent treatment for his thyroid 
condition which he desires to have 
associated with the claims file and which 
is not currently of record.  Based on his 
response, the RO should obtain a complete 
copy of all treatment records referable 
to the veteran's thyroid condition, and 
associate them with the claims folder.

2.  Following receipt of the 
aforementioned evidence, if any, or after 
a reasonable period of time has passed 
without a response, the RO should 
schedule the veteran for a VA 
endocrinology examination to evaluate all 
aspects of the his service-connected sub-
total thyroidectomy, exophthalmos, mild.  
The examination should include detailed 
information concerning the veteran's 
thyroid symptoms, if any, to include 
fatigability, constipation, muscular 
weakness, weight gain, cold intolerance, 
cardiovascular involvement, bradycardia, 
and sleepiness, as well as any mental 
sluggishness.  

3.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for service-connected sub-total 
thyroidectomy, exophthalmos, mild, on the 
basis of all the evidence of record. 

If the benefit sought is not granted, the veteran should be 
furnished a supplemental statement of the case, and be 
afforded the applicable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

